Action to recover damages for wrongful death, personal injuries, and property damage arising from the collision of two automobiles. Judgment in favor of respondent and order on reargument denying plaintiffs’ motion to set aside the verdict and for a new trial reversed on the law and the facts, and a new trial granted, with costs to appellants to abide the event. The record clearly indicates that the jury became confused as to the rules of the road in the operation of automobiles at intersecting highways. In the interests of justice there should be a new trial. Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.